Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest either alone or in combination a method of treating restless leg syndrome wherein treatment with the membrane reduces one or more RLS symptoms in the patient. Gupta (US 2015/0366907) does not teach the specifications of the membrane, the membrane being made of polymers, and that the treatment with the membrane reduces one or more RLS symptoms. Gupta uses medicine to reduce RLS symptoms and does not mention the membrane would reduce symptoms. Boschetti-de-Fierro (US 2017/0165616) while teaching a membrane made of polymers and being of a certain MWRO, fails to teach the membrane reduces one or more RLS symptoms in the patient. One of ordinary skill in the art would not have looked to Boschetti-de-Fierro when attempting to reduce symptoms of RLS since Boschetti-de-Fierro does not mention that the membrane would reduce RLS symptoms. The cited prior art fails to teach the membrane would reduce RLS symptoms, therefore, claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781